GANTT, J.
This is an appeal from the circuit court of McDonald county. An inspection of the record discloses that no sentence was pronounced or judgment rendered by the circuit court upon the verdict of the jury, notwithstanding a motion for new trial as well *43as a motion in arrest were filed, heard and overruled. Our attention is called to this condition of the record by the Attorney-General, with the suggestion that the record be returned to the circuit court to enter judgment and pronounce sentence in accordance with the verdict of the jury.
Attention on the part of the circuit and criminal courts and prosecuting attorneys to the manner of making up their records as required by section 1594, Revised Statutes 1899, will obviate the sending of transcripts to this court in which no final judgments have been rendered. Appeals to this court in cases of this character only lie from final judgments. The submission of this appeal is set aside and the cause remanded to the circuit court with directions to cause the appellant to be brought before it and to pronounce sentence and enter up judgment against defendant on the verdict as required by law. [State v. Holland, 160 Mo. 667; State v. McClain, 137 Mo. l. c. 317; State v. Shea, 95 Mo. l. c. 95; State v. Gullic, 170 Mo. 334; State v. Hesterly, 178 Mo. l. c. 48.]
Burgess, P. J., and Fox, J., concur.